      Case 1:20-cv-04392-VEC-BCM Document 24 Filed 10/21/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                10/21/20
ABRAHAM CRUZ,
            Plaintiff,                               20-CV-4392 (VEC) (BCM)
       -against-
FEDERAL AT I.C.M. MANHATTAN, N.Y.,
et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed plaintiff’s letter-motions, dated July 28 and August

31, 2020, in which he requests the appointment of pro bono counsel. (Dkt. Nos. 16, 18.)

Plaintiff’s request is DENIED, without prejudice, for the reasons set forth below.

       In deciding whether to grant an application for appointment of counsel in civil matters,

the Court must consider "the merits of plaintiff’s case, the plaintiff’s ability to pay for private

counsel, his efforts to obtain a lawyer, the availability of counsel, and the plaintiff’s ability to

gather the facts and deal with the issues if unassisted by counsel." Cooper v. A. Sargenti Co.,

Inc., 877 F.2d 170, 172 (2d Cir. 1989) (per curiam). As a threshold matter, in order to qualify for

appointment of counsel, plaintiff must demonstrate that his claim has substance or a likelihood of

success. See Hodge v. Police Officers, 802 F.2d 58, 60-61 (2d Cir. 1986). In reviewing a request

for appointment of counsel, the Court must also be cognizant of the fact that volunteer attorney

time is a precious commodity and, thus, should not grant appointment of counsel

indiscriminately. Cooper, 877 F.2d at 172. Moreover, as Judge Stanton of this Court explained in

his Order to Amend, dated July 13, 2020 (Dkt. No. 14), even where the court believes that a

litigant should have a free lawyer, under the in forma pauperis statute, a court has no authority to

"appoint" counsel, but instead, may only "request" that an attorney volunteer to represent a

litigant. Order to Amend, at 11 (citing Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490
       Case 1:20-cv-04392-VEC-BCM Document 24 Filed 10/21/20 Page 2 of 2


U.S. 296, 301-10 (1989)). Applying these factors, Judge Stanton concluded that it was "too early

in the proceedings for the Court to assess the merits of this action," and consequently denied

plaintiff's first two motions for pro bono counsel (Dkt. Nos. 4, 9) "without prejudice to Plaintiff’s

filing an application for the Court to request pro bono counsel at a later date." Id.

        In his third and fourth applications for appointment of counsel, plaintiff does not provide

the Court with new information, not previously considered, that might produce a different result.

The Court notes, among other things, that the Court recently dismissed, without prejudice,

plaintiff's claims in which he challenges his conviction and sentencing in the Middle District of

Pennsylvania and in a Pennsylvania state court, for lack of jurisdiction, and, as to his remaining

claims, directed plaintiff to file a Second Amended Complaint within 30 days of receiving

information sufficient to identify the intended defendants. See Order dated October 13, 2020

(Dkt. No. 23), at 3-5. The record to date does not permit the Court to conclude that plaintiff has

demonstrated a sufficient likelihood of success on the merits to support a request for pro bono

counsel. Accordingly, plaintiff’s two recent applications for the appointment of counsel must be

DENIED, without prejudice to renewal at such time as plaintiff can demonstrate a change in the

relevant circumstances.

        The Clerk of Court is directed to close the motions at Dkt. Nos. 16 and 18 and mail a

copy of this order to plaintiff.

Dated: New York, New York
       October 21, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge


                                                  2
